RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 21a0275p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                             ┐
 MEMPHIS CENTER FOR REPRODUCTIVE HEALTH;
                                                             │
 PLANNED PARENTHOOD OF TENNESSEE AND NORTH
                                                             │
 MISSISSIPPI; KNOXVILLE CENTER FOR REPRODUCTIVE
                                                             │
 HEALTH; FEMHEALTH USA, INC., d/b/a carafem; DR.
                                                             │         No. 20-5969
 KIMBERLY LOONEY; DR. NIKKI ZITE,                             >
                               Plaintiffs-Appellees,         │
                                                             │
                                                             │
        v.                                                   │
                                                             │
 HERBERT H. SLATERY, III; LISA PIERCEY, M.D.; RENE           │
 SAUNDERS, M.D., W. REEVES JOHNSON, JR., M.D.;               │
 AMY P. WEIRICH; GLENN R. FUNK; CHARME P. ALLEN;             │
 TOM P. THOMPSON, JR.,                                       │
                             Defendants-Appellants.          │
                                                             ┘

                               On Petition for Rehearing En Banc.
         United States District Court for the Middle District of Tennessee at Nashville;
               No. 3:20-cv-00501—William Lynn Campbell, Jr., District Judge.

                            Decided and Filed: December 1, 2021

          Before: SUTTON, Chief Judge; MOORE, COLE, CLAY, GIBBONS,
          GRIFFIN, KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR,
       BUSH, LARSEN, NALBANDIAN, READLER, and MURPHY, Circuit Judges.
                              _________________

                                            COUNSEL

ON PETITION FOR REHEARING EN BANC: Sarah K. Campbell, OFFICE OF THE
TENNESSEE ATTORNEY GENERAL, Nashville, Tennessee, for Appellants.
ON RESPONSE: Jessica Sklarsky, Rabia Muqaddam, Jen Samantha D. Rasay, CENTER FOR
REPRODUCTIVE RIGHTS, New York, New York, Thomas H. Castelli, AMERICAN CIVIL
LIBERTIES UNION, Nashville, Tennessee, Susan Lambiase, PLANNED PARENTHOOD
FEDERATION OF AMERICA, New York, New York, Brigitte Amiri, AMERICAN CIVIL
LIBERTIES UNION FOUNDATION, New York, New York, for Appellees. ON AMICUS
BRIEF: Benjamin M. Flowers, OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus,
 No. 20-5969       Memphis Center for Reproductive Health, et al. v. Slatery, et al.       Page 2


Ohio, S. Chad Meredith, OFFICE OF THE KENTUCKY ATTORNEY GENERAL, Frankfort,
Kentucky, Edward L. White III, AMERICAN CENTER FOR LAW & JUSTICE, Ann Arbor,
Michigan, for Amici Curiae.

                                       _________________

                                             ORDER
                                       _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed, and this case is restored to the docket as a pending appeal.

       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument.

                                              ENTERED BY ORDER OF THE COURT




                                              ___________________________________
                                              Deborah S. Hunt, Clerk